DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 01/26/2021.  Claims 1, 3-10, 12, 13, 17, 18, 20, and 21 are pending, with claims 1 and 3-9 withdrawn from consideration.  Claims 10, 12, 13, 17, 18, 20 and 21 are examined below.  The earliest effective filing date of the present application is 08/21/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 12, 13, 17, 18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of placing a cooked food product(s) on a grill/holding area, detecting the addition of food products on the holding area by comparing successive images and comparing through image processing (such as with a human eye and brain) background colors to non-background colors, obtaining an image and identifying the food type based on the image, establishing a hold time limit, initiating a product timer for the food product, and projecting a visible food status of the food products, and detecting removal of the first product based on successive comparing of images having background color or non-background color, where this is found to be a mental process and/or a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements such as a camera, a controller, and a projection system are acting as tools to implement the abstract idea.  See Limitations that are not 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as a camera, a controller, and a projection system are all acting in a routine, conventional, and well-understood manner to one of ordinary skill in the art to implement the abstract idea described above.  See MPEP 2106.05(d).  The examiner finds that the claimed “using image processing by comparing successive images of the holding area (or of anything else)” is something that a human being with eyes and a brain can do on a daily basis.   The examiner finds that the dependent claims further recite generic computer elements acting in a conventional manner, and/or more of the mental process abstract idea, as found above.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12, 13, 17, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 10, lines 3-4 recites the limitation “a holding area of a grill that includes a cooking area and the holding area.”  This renders the claim indefinite as it is unclear to the examiner how the holding area can itself have both the cooking area and the holding area.  It appears that the holding area is different than the cooking area but the claim refers to them being the same.    Rearrangement and/or rewording of the claim to make sense is required.  
Claim 10, line 20-21 and 37 recites “image processing by comparing successive images”.  There is a lack of antecedent basis as this limitation has been recited prior to this in claim 10, lines 8-9.  It is unclear to the examiner if these are all the same image processing techniques, and the same comparing of successive images, or different comparing but the same images.  Appropriate correction is required. 
Claim 10, lines 38-39 recites “a non-background color to a background color”.  There is insufficient antecedent basis for this limitation because this was already recited in lines 10-11 and there is no antecedent basis back to the first recitation.  This renders the claim indefinite.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, 13, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2007/0254080 to Schackmuth et al (“Schackmuth”) in view of U.S. Pat. Pub. No. 2017/0200315 to Lockhart (“Lockhart”).
With regard to claim 10, Schackmuth discloses the claimed method1 for providing a visible indication of food product status, the system comprising: 
 	placing a cooked first food product upon a holding area of a grill that includes a cooking area (see e.g. [0006] “at least one cooking station such as a grill”) and the holding area (see e.g. [0006], “at least one cooked food holding device”), wherein the holding area is a flat surface that has a background color (see [0006] “The cooked food holding device may be any suitable tray, bin, basket, plate, or other movable container, open or closed, or a fixed or moveable holding area such as a defined area on a countertop or a cart.” The background color being the color showing from the plate, tray, bin, etc.) and obtaining an image of a holding area containing the food product (see [0026] where “vision system 12” including a camera can be “mounted on the ceiling of a kitchen” so as to take an image while the food is on holding area), and identifying the food product type based upon the image of the holding area (see abstract, “automatically monitoring the types and quantities or food types that have been cooked and area in a cooked food holding area.”  See abstract further, where the holding trays are equipped with RFID tags and the trays are interrogated by RFID interrogators to determine the , detecting type and quantity of food items at cooking station using machine vision that compares successive images of the holding area and determines which food was added or removed (see e.g. Fig. 2; [0035] “As illustrated, vision system 12 including camera 14 is used to count the number of items on grill 10, determine the type of items on the grill 10, and relay the information to system controller 40 and/or the holding area controllers 30.  The vision system 12 essentially takes a "snap shot" of the grill surface and uses software to analyze the food items.  In the case of a clamshell grill, the snap shot is taken when the food is cooked and the grill is opened, and the analysis of the image is performed while the operator is loading the food items into a tray.  The software uses pictures that are stored in the vision system's memory as a reference for determining the type of food.  To set up the reference images, a technician takes a picture of each item using the camera 14 and its associated software.  Preferably, camera 14 is a color camera, as color facilitates the identification of similar-appearing food item types.  In operation, camera 14 scans the entire surface of grill 10 and determines all the food item types thereon.” (emphasis added));
	establishing a hold time limit for the identified first food product (see [0004] preset period of time for expiration time; [0013]; [0046]);
	initiating a product timer for the food product in the holding area (see [0004] “To ensure consistent quality, the cooking and preparation processes must be performed uniformly and, if food items in the holding area are not sold prior to the expiration of a preset period of time, they are discarded.”; [0008] time stamp when placed into holding area; [0012-13]; [0046], where each products expiration time can be different);
	selectively projecting a visible, food status indicia toward the holding area proximate to the food product and upon one of the flat surface that the food product rests upon or a surface of the first food product in response to the timer (see [0013] “a signal is generated when the time elapsed since the recorded time exceeds a preset limit, indicating that the food items should be discarded.” See [0048] “ The signal may be via LEDs or lights above each slot in the cabinet (see FIG. 5 and discussion below) or another type of display.”; see [0058] “The LEDs may flash when the usable life has expired, and in additional an audible alert such as a buzzer may be activated.”; see Fig. 5 
 		where multiple food products can be identified such as a second item and third item (see e.g. Fig. 7)		

 		While Schackmuth discusses at [0035] where the camera should be a color camera “as color facilitates the identification of similar-appearing food item types,” Schackmuth does not disclose the specifics of “when a color of a portion of the holding area in the compared successive images changes from a background color to a non-background color [or a non-background color to a background color] associated with the first food product.” 
 	The examiner has found, in several prior art references, this concept of comparing background color to foreground color in order to identify or detect a certain object.  One of those references is Lockhart.  Lockhart teaches at e.g. abstract, [0012], [0017], [0025], [0043] that it would have been obvious to one of ordinary skill in the image processing art, at the time of filing, to include the ability to compare successively images to detect or identify objects in the foreground of the image(s) (see [0043] “successive image frames can be compared to determine, based on a mathematical model, changes in locations of some subjects, and classify subjects that have moved by more than a predetermined distance within the image frame to be foreground pixels.”; [0043] “The mathematical models can use certain features for modeling the background and for detecting the foreground including, for example, spectral features (e.g., color features), spatial features (e.g., edge features, texture features or stereo features), and temporal features (e.g., motion features).” (emphasis added); abstract, Fig 4 [0025] where “FIG. 4 is an example of a system for segmenting stereoscopic video data into a foreground video portion and a background video portion.”; abstract, where the background portion is stored in memory; see [0012, 17] for where the image attributes include color), where this is performed in order to determine moving objects, or stationary objects, within the image(s), as shown throughout Lockhart.  Therefore, it would have been obvious to one of ordinary skill in the image processing 

	With regard to claims 12, 13, and 17, Schackmuth further discloses where the projection system projects a food status indicia proximate to the food product in response to the product timer exceeding the time limit (see e.g. [0058] “The LEDs may flash when the usable life has expired, and in additional an audible alert such as a buzzer may be activated.”) and in response to the product timer exceeding a predetermined percentage of the time limit (see [0058] “For example, the LED color may be green, indicating approximately from 100% to 26% usable product life remaining, yellow for approximately from 25% to 0% usable life remaining and red for usable life expired.”).  

	With regard to claim 18, Schackmuth further discloses where the product timer varies based on the food product type (see [0048] where the usable life is determined for each product).  

	With regard to claim 20 and 21, Schackmuth further discloses where the first food status indicia has a first color and the second food status indicia has a second color, the first color different than the second color (see [0058); and wherein the first food status is a non-numerical first symbol and the second food status is a different non-numerical second symbol (see [0058]). 



Response to Arguments
Applicant’s arguments regarding the prior art are moot as a new rejection has been made under 35 USC 103.
The examiner has updated the rejections under 35 USC 101 above.  The examiner has indicated the abstract idea, and further indicated why the additional limitations do not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that Applicant uses the condition terms such as “if” and “when” in the method claim(s).  Under the method claims’ broadest reasonable interpretation, the conditions do not occur, and therefore everything recited in the claims that is dependent upon those condition occurring are not granted patentable weight as they do not have to occur.